DETAILED ACTION
This Non-Final action is responsive to the application filed 5/16/2022 and IDS filed 8/12/2022.

In the application Claims 11-30 are pending. Claims 1-10 were canceled. Claims 11, 27 and 29 are the independent claims.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Priority
Acknowledgement is made to applicant’s claim for priority to parent application 16/372051, filed 4/1/2019 now U.S. 11,373,029.



Drawings
The Drawings filed on 5/16/2022 have been approved.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/12/2022 has been entered, and considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 11 is rejected under 35 U.S.C. 101, because the claimed invention is directed to non-statutory subject matter.  The claims recites” …system comprising…” software components such as a content services engine, transformation engine and machine learning system. the claim fails to include a hardware element such as a CPU, memory etc. as part of the system itself nor being embodied in a non-transitory computer readable medium for a software system. The claim is not statutory since the system itself only describes a series of abstract steps with no device for implementation or storage for any practical application

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	
9.	Claims 11, 27 and 29 are provisionally rejected and consequently the dependent claims under the judicially created doctrine of obvious-type double patenting as being unpatentable over claims 1 and 13 of 16/372051, now U.S. 11,373,029 herein ‘029. Although the conflicting claims are not identical, they are not patentably distinct from each other because both applications disclose document transformation using machine learning models.
Claim 11 (see claim 1 ‘029); 
Claim 27 (see claim 13 ‘029); 
Claim 29 (see claim 13 ‘029); 

Current Application

11. A computer-implemented content management system comprising: a content services engine in communication with a content server communicatively coupled, over a communications network, to one or more storage media devices that store one or more documents, the content services engine configured to service a first document, in response to receiving a first request; a transformation engine communicatively coupled to the content services engine over the communications network, the transformation engine invoking a transformation event to transform the first document from an first format to a second format; and a machine learning system having one or more machine learning models with one or more model types associated with the transformation event, the machine learning system applying at least one of the one or more machine learning models to the transformation, in response to the invoking, such that a rendition of the first document is stored in the one or more storage media devices.

‘029 Patent

A content management system comprising: at least one programmable processor; and a memory storing instructions that, when executed by the at least one processor, cause the at least one programmable processor to perform operations, the at least one processor configured to: receive, by a content services engine having a content server that stores one or more documents, a request for a requested document, and serve the requested document to a communication channel; invoke, responsive to the request and by a transformation engine connected with the content services engine via the communication channel, a transformation to transform the requested document from an original document format to a rendition of the document in an enhanced format; determine, by a machine learning service having one or more machine learning algorithms, one or more algorithm types of the one or more machine learning algorithms based on the transformation invoked by the transformation engine, and to provide the one or more machine learning algorithms to the transformation; store, responsive to the invoking, the rendition in the content management system, the rendition including a machine learning evaluation based on the one or more machine learning algorithms and associations that identify the requested document and the enhanced format; and produce, responsive to a second request for the requested document and using the machine learning evaluation, the rendition of the document in the enhanced format, the producing executed without re-executing the transformation to transform the requested document from the original document format to the rendition.

The ‘029 application teaches using a machine learning service having an algorithm has a model and type for transforming a document to an enhanced format. The ‘029 application fails to teach that the document is stored in a separate storage media connected to the content server, instead it is stored at the server.  However at the time of the invention it would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have provided a variety of storage devices associated with the content server since it frees up resources at the content server by using sperate storage locations thereby improving its performance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 11-30 are rejected under 35 U.S.C. 103 as being unpatentable over Caruana (U.S. Pub 2015/0370870, filed Jun. 18, 2014, cited in the 1449 dated 8/12/22) in view of Welling (U.S. 8,571,317, filed Jan. 14, 2011, cited in the 1449 dated 8/12/22).
Regarding Independent claim 11, Caruana discloses A computer-implemented content management system comprising: 
a content services engine in communication with a content server communicatively coupled, over a communications network, to one or more storage media devices that store one or more documents, the content services engine configured to service a first document, in response to receiving a first request (see abstract & paragraphs 21-23, discloses a services engine including a server storing documents has items in a content repository that processes a client request in a network); 
a transformation engine communicatively coupled to the content services engine over the communications network, the transformation engine invoking a transformation event to transform the first document from an first format to a second format (see paragraphs 7-11 & Fig. 2, discloses a transformation engine comprising transfer node clusters for different types of transformations to be performed that are dynamically configured thereby transforming an original document to a variety of formats); and 
a machine learning system having one or more machine learning models with one or more model types associated with the transformation event, the machine learning system applying at least one of the one or more machine learning models to the transformation, in response to the invoking, such that a rendition of the first document is stored in the one or more storage media devices (see abstract & paragraphs 7-11 & Fig. 2, particularly paragraph 11, discloses application of machines learning and neural networks as part of the load estimation for the transformation types.. Paragraphs 10 and 25 also discloses transforming content item to a target format using a chain of transformation types by initially transforming them to an intermediate format). Caruana discloses using a load balancer having an algorithm for performing a transformation to a target type including application of a chain of transformations (see Fig. 2 & paragraph 25). Caruana also teaches application of machine learning for predicting future transformations using history information.  However he fails to disclose that machine learning algorithm types are determined for performing the particular transformation instead they are used to make future predictions while the load balancer algorithm performs the transformations. Welling explicitly discloses performing document transformation using a variety of machine learning algorithm types (see abstract & col. 8, lines 10-50). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have supplemented a variety of machine transformation algorithms for determining different transformation types, has Caruana suggests the chaining of transformation types while also teaching storage of previous transformation information. One motivation is to support transformation between a variety of formats by using a chain of transformations.
Regarding Dependent claim 12, with dependency of claim 11, Caruana discloses wherein in response to a second request for the first document, the first document is rendered in the second format (see abstract & paragraphs 21-23, including the explanation provided in the Independent claim).
Regarding Dependent claim 13, with dependency of claim 12, Caruana discloses wherein the rendition of the first document is stored without re-invoking the transformation event to transform the first document (see abstract & paragraphs 21-23, including the explanation provided in the Independent claim).
Regarding Dependent claim 14, with dependency of claim 13, Caruana fails to disclose that machine learning algorithm types are determined for performing the particular transformation instead they are used to make future predictions while the load balancer algorithm performs the transformations. Welling discloses wherein the machine learning system generates an association for the one or more model types between the first document format and the second format (see abstract & col. 8, lines 10-50). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have supplemented a variety of machine transformation algorithms for determining different transformation types, has Caruana suggests the chaining of transformation types while also teaching storage of previous transformation information. One motivation is to support transformation between a variety of formats by using a chain of transformations.
Regarding Dependent claim 15, with dependency of claim 14, Caruana fails to disclose that machine learning algorithm types are determined for performing the particular transformation instead they are used to make future predictions while the load balancer algorithm performs the transformations. Welling discloses wherein the machine learning system invokes a transformation policy based on the association (see abstract & col. 8, lines 10-50). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have supplemented a variety of machine transformation algorithms for determining different transformation types, has Caruana suggests the chaining of transformation types while also teaching storage of previous transformation information. One motivation is to support transformation between a variety of formats by using a chain of transformations.
Regarding Dependent claim 16, with dependency of claim 11, Caruana fails to disclose that machine learning algorithm types are determined for performing the particular transformation instead they are used to make future predictions while the load balancer algorithm performs the transformations. Welling discloses wherein the applying of the at least one of the one or more machine learning models to the transformation comprises executing the at least one of the one or more machine learning models as a part of the transformation event (see abstract & col. 8, lines 10-50). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have supplemented a variety of machine transformation algorithms for determining different transformation types, has Caruana suggests the chaining of transformation types while also teaching storage of previous transformation information. One motivation is to support transformation between a variety of formats by using a chain of transformations.
Regarding Dependent claim 17, with dependency of claim 11, Caruana fails to disclose that machine learning algorithm types are determined for performing the particular transformation instead they are used to make future predictions while the load balancer algorithm performs the transformations. Welling discloses wherein the rendition is based on the one or more machine learning models (see abstract & col. 8, lines 10-50). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have supplemented a variety of machine transformation algorithms for determining different transformation types, has Caruana suggests the chaining of transformation types while also teaching storage of previous transformation information. One motivation is to support transformation between a variety of formats by using a chain of transformations.
Regarding Dependent claim 18, with dependency of claim 11, Caruana fails to disclose that machine learning algorithm types are determined for performing the particular transformation instead they are used to make future predictions while the load balancer algorithm performs the transformations. Welling discloses wherein the one or more associated model types identify the second format (see abstract & col. 8, lines 10-50). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have supplemented a variety of machine transformation algorithms for determining different transformation types, has Caruana suggests the chaining of transformation types while also teaching storage of previous transformation information. One motivation is to support transformation between a variety of formats by using a chain of transformations.
Regarding Dependent claim 19, with dependency of claim 11, Caruana fails to disclose that machine learning algorithm types are determined for performing the particular transformation instead they are used to make future predictions while the load balancer algorithm performs the transformations. Welling discloses wherein invoking the transformation event comprises chaining a plurality of transformations, the plurality of transformations being implemented by applying different machine learning models to transform the first document from a first format to an intermediate format and from an intermediate format to the second format (see abstract & col. 8, lines 10-50). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have supplemented a variety of machine transformation algorithms for determining different transformation types, has Caruana suggests the chaining of transformation types while also teaching storage of previous transformation information. One motivation is to support transformation between a variety of formats by using a chain of transformations.
Regarding Dependent claim 20, with dependency of claim 19, Caruana fails to disclose that machine learning algorithm types are determined for performing the particular transformation instead they are used to make future predictions while the load balancer algorithm performs the transformations. Welling discloses wherein invoking the transformation event comprises storing, responsive to the invoking, the rendition in the content server, the rendition including metadata and associations that identify the first document and the intermediate format (see abstract & col. 8, lines 10-50). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have supplemented a variety of machine transformation algorithms for determining different transformation types, has Caruana suggests the chaining of transformation types while also teaching storage of previous transformation information. One motivation is to support transformation between a variety of formats by using a chain of transformations.
Regarding Dependent claim 21, with dependency of claim 19, Caruana fails to disclose that machine learning algorithm types are determined for performing the particular transformation instead they are used to make future predictions while the load balancer algorithm performs the transformations. Welling discloses wherein invoking the transformation event comprises: invoking a first transformation implementing a first machine learning model to transform the first document from a first format to an intermediate format; and invoking, responsive to the first transformation, a second transformation implementing a second machine learning model to transform the first document from the intermediate format to the second format (see abstract & col. 8, lines 10-50). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have supplemented a variety of machine transformation algorithms for determining different transformation types, has Caruana suggests the chaining of transformation types while also teaching storage of previous transformation information. One motivation is to support transformation between a variety of formats by using a chain of transformations.
Regarding Dependent claim 22, with dependency of claim 11, Caruana discloses wherein a mark-up interface is provided to receive the rendition comprising optical character recognition data having mark-up and geometry information (see abstract & paragraphs 21-23, including the explanation provided in the Independent claim).
Regarding Dependent claim 23, with dependency of claim 11, Caruana discloses wherein the rendition comprises a transcription of a media file that includes speech and encoded human-readable, textual file format (see abstract & paragraphs 21-23, including the explanation provided in the Independent claim).
Regarding Dependent claim 24, with dependency of claim 11, Caruana discloses wherein the rendition comprises a text-based summarization that is shorter than the first document format and is encoded as a human-readable, textual file format (see abstract & paragraphs 21-23, including the explanation provided in the Independent claim).
Regarding Dependent claim 25, with dependency of claim 11, Caruana discloses wherein the rendition comprises a core concept and an extracted entity encoded as a human readable, textual file format (see abstract & paragraphs 21-23, including the explanation provided in the Independent claim).
Regarding Dependent claim 26, with dependency of claim 11, Caruana fails to disclose that machine learning algorithm types are determined for performing the particular transformation instead they are used to make future predictions while the load balancer algorithm performs the transformations. Welling discloses wherein in response to detecting a change to the first document or metadata associated with the first document, the transformation event is re-invoked to transform the first document from the first format to the second format (see abstract & col. 8, lines 10-50). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have supplemented a variety of machine transformation algorithms for determining different transformation types, has Caruana suggests the chaining of transformation types while also teaching storage of previous transformation information. One motivation is to support transformation between a variety of formats by using a chain of transformations.
Regarding Independent claims 27 and 29, Caruana discloses A computer-implemented method for content management, the method comprising: 
servicing a first document, by a content services engine, in response to receiving a first request, the content services engine in communication with a content server communicatively coupled, over a communications network, to one or more storage media devices that store one or more documents (see abstract & paragraphs 21-23, discloses a services engine including a server storing documents has items in a content repository that processes a client request in a network); 
invoking a transformation event, by a transformation engine communicatively coupled to the content services engine over the communications network, to transform the first document from an first format to a second format (see paragraphs 7-11 & Fig. 2, discloses a transformation engine comprising transfer node clusters for different types of transformations to be performed that are dynamically configured thereby transforming an original document to a variety of formats); and 
applying at least one of one or more machine learning models to the transformation, by a machine learning system, in response to the invoking, such that a rendition of the first document is stored in the one or more storage media devices, the machine learning system having one or more model types associated with the transformation event (see abstract & paragraphs 7-11 & Fig. 2, particularly paragraph 11, discloses application of machines learning and neural networks as part of the load estimation for the transformation types.. Paragraphs 10 and 25 also discloses transforming content item to a target format using a chain of transformation types by initially transforming them to an intermediate format). Caruana discloses using a load balancer having an algorithm for performing a transformation to a target type including application of a chain of transformations (see Fig. 2 & paragraph 25). Caruana also teaches application of machine learning for predicting future transformations using history information.  However he fails to disclose that machine learning algorithm types are determined for performing the particular transformation instead they are used to make future predictions while the load balancer algorithm performs the transformations. Welling explicitly discloses performing document transformation using a variety of machine learning algorithm types (see abstract & col. 8, lines 10-50). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have supplemented a variety of machine transformation algorithms for determining different transformation types, has Caruana suggests the chaining of transformation types while also teaching storage of previous transformation information. One motivation is to support transformation between a variety of formats by using a chain of transformations.
Regarding Dependent claims 28 and 30, Caruana fails to disclose that machine learning algorithm types are determined for performing the particular transformation instead they are used to make future predictions while the load balancer algorithm performs the transformations. Welling discloses wherein the rendition of the first document is stored without re-invoking the transformation event to transform the first document and the machine learning system generates an association between the first document format and the second format (see abstract & col. 8, lines 10-50). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have supplemented a variety of machine transformation algorithms for determining different transformation types, has Caruana suggests the chaining of transformation types while also teaching storage of previous transformation information. One motivation is to support transformation between a variety of formats by using a chain of transformations.

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]] 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
12/3/2022